Fourth Court of Appeals
                               San Antonio, Texas
                                    December 4, 2019

                                   No. 04-19-00631-CV

                       IN THE INTEREST OF A.B.R., A CHILD

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA02483
                        Honorable Susan D. Reed, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee’s brief is due on or before December 9, 2019.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court